Citation Nr: 0018146	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-32 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran had active military service from February 1944 to 
October 1944.
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that new and material evidence 
had not been received to reopen a claims of entitlement to 
service connection for asthma and chronic rhinitis.  In view 
of a Board decision that will be released separately from 
this decision, which found that there was CUE in a March 1960 
Board decision that denied restoration of service connection 
for bronchial asthma, the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for bronchial asthma is moot. 

In April 1996, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in a statement received by the RO in 
September 1997, the veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (1999).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  In September 1994, the RO determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for rhinitis.

2.  The evidence received since the RO's September 1994 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 






CONCLUSIONS OF LAW

1.  The RO's September 1994 decision, which determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for rhinitis, 
became final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1999).

2.  New and material evidence has not been received since the 
RO's September 1994 decision denying the veteran's 
application to reopen a claim for service connection for 
rhinitis; thus the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1946, the RO granted the veteran's claim of 
entitlement to service connection for chronic rhinitis, 
evaluated as zero percent disabling (noncompensable).  In 
September 1958, the RO determined that it had committed clear 
and unmistakable error (CUE) in its rating decisions of  
January 1946, which granted service connection for chronic 
rhinitis.  In September 1958, the RO severed service 
connection for this disability.  The veteran appealed, and in 
March 1960, the Board denied the claims of entitlement to 
restoration of service connection for rhinitis.  The Board's 
decision was final.  38 U.S.C.A. § 7104(b).  In May 1960, the 
veteran attempted to reopen his claim for service connection 
for rhinitis.  That same month, the RO denied the claim.  
There was no appeal.  In September 1994, the veteran 
attempted to reopen a claim for service connection for 
rhinitis.  That same month, the RO denied the claim.  There 
was no appeal.  The veteran subsequently attempted to reopen 
the claim for service connection for chronic rhinitis, and in 
May 1995, the RO denied the claim.  The veteran has appealed.

A claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  
After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for chronic rhinitis.  When a claimant seeks to reopen a 
claim based upon additional evidence, VA must perform a 
three-step analysis.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  First, VA must determine whether the evidence is 
new and material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins  analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's September 1994 decision.

In this case, the evidence of record at the time of the RO's 
September 1994 decision included the veteran's service 
medical records, three VA examination reports, dated between 
1946 and 1970, a VA outpatient treatment report, dated in 
June 1958, letters and treatment records from several private 
health care providers, written statements from the veteran, 
and the transcript from a hearing, held in February 1960.  

The veteran's service records included an entrance 
examination report, dated in February 1944, which indicated 
that his lungs and nose, and a chest X-ray, were normal.  It 
was reported that there was no history of asthma.  In March 
1944, the veteran was treated for complaints that included 
"a choked-up chest," a sore throat and a cough.  A chest X-
ray was negative.  The diagnosis was "nasopharyngitis, 
acute, catarrhal, moderate."  He reported that he had a 
history of pneumonia on four different occasions, and 
pleurisy on two to three occasions.  In September 1944, he 
was treated for complaints of a cough and dyspnea.  He 
reported that he had had a collapsed left lung in 1931, and 
that he had had pneumonia three or four times as a child.  He 
further reported a history of shortness of breath since 1935, 
with occasional attacks of pleurisy.  He stated that for the 
past six years he had slept with three or four pillows under 
his head so that he could breathe at night, and that he had 
had numerous attacks of severe dyspnea diagnosed as asthma.  
A chest X-ray revealed clear lung fields.  He was discharged 
from the hospital in unimproved condition, and the final 
diagnosis was asthma, chronic, bronchial, cause undetermined.  
The physician also indicated that this condition EPTS 
(existed prior to service).  The veteran was subsequently 
discharged for failure to meet minimum standards.  A 
separation examination report, dated in October 1944, notes 
that the veteran had had asthma since 1942 (prior to service) 
and pneumonia on four occasions, with the last occurrence in 
1931.  His lungs and nose were clinically evaluated as 
normal, and a chest X-ray was negative.  It was further 
indicated that the veteran's asthma and pneumonia were not 
incurred in the line of duty.  

Post-service medical records included several statements from 
private health care providers, dated between 1945 and 1972.  
Of particular note, a statement from A. B., M.D., received in 
November 1945, indicated that the veteran reported a history 
of pneumonia in 1930.  He was treated for bronchial asthma, 
and there was evidence of acute rhinitis.  He was said to be 
30 to 50 percent disabled due to dyspnea.  The remainder of 
the evidence essentially showed that the veteran received 
ongoing treatment for respiratory conditions.  The diagnoses 
included acute pharyngitis and laryngitis, bronchial asthma, 
chronic bronchitis, allergic rhinitis, pulmonary fibrosis and 
emphysema.  

A VA examination report, dated in January 1946, contained 
diagnoses of chronic bronchial asthma, deviated nasal septum 
and chronic catarrhal rhinitis.  A VA examination report, 
dated in January 1951, contains a diagnosis of bronchitis, 
chronic, asthmatic.  A VA examination report, dated in 
October 1970, contains diagnoses that included bronchial 
asthma and history of rhinitis, seasonal, mild.

Based on this evidence, the RO denied the veteran's 
application to reopen his claim in September 1994, after it 
determined that the additional evidence did not show that he 
had rhinitis during service.

Evidence received since the RO's September 1994 decision 
includes a letter and records from R. P., M.D., dated in 
April 1972, a printout of medications ("customer history 
report") from "RADP," for the period from January 1996 to 
May 1997, records from the St. Joseph's Hospital, dated 
between 1979 and February 1999, various copies of 
correspondence from VA to the veteran, as well as the veteran 
and his representative, dated between 1945 and 1977, and 
written statements from the veteran.  This evidence was not 
of record at the time of the RO's September 1994 decision, is 
not cumulative, and is "new" within the meaning of Elkins, 
supra.  

However, the Board finds that material evidence has not been 
received to reopen a claim for service connection for chronic 
rhinitis, and that the RO's September 1994 denial of the 
claim remains final.  In general, the Board notes that this 
evidence shows that the veteran has received ongoing 
treatment, to include medications, for asthma and chronic 
rhinitis.  These records show that his current respiratory 
conditions now include pharyngitis, bronchitis, chronic 
obstructive pulmonary disease (COPD), chronic compensated 
hypercarbic respiratory failure, probable severe obstructive 
airway disease and lower respiratory tract infection.  The 
copies of correspondence from VA to the veteran, as well as 
the veteran and his representative, merely show that the 
veteran was at one time service connected for rhinitis, and 
that he was granted a nonservice-connected pension in 
December 1970.  This evidence is therefore not material to 
the claims in issue.  Of particular note, none of the 
submitted medical records contain competent medical evidence 
showing  chronic rhinitis began during or as the result of 
some incident of active service.  In summary, the materials 
submitted to reopen the claim individually or in combination 
with previously assembled evidence are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156; Hodge, supra.  
Therefore, the Board finds that new and material evidence has 
not been received to reopen a claim for service connection 
for chronic rhinitis.  As such, the RO's September 1994 
denial of the claim remains final.  38 U.S.C.A. § 7105(c).

The only other pertinent evidence received since the RO's 
September 1994 denial of the claim consists of written 
testimony from the veteran.  A review of the veteran's 
statements shows that it is essentially argued that he 
developed rhinitis as a result of his service.  However, his 
assertions are within the scope of arguments which were of 
record at the time of the RO's September 1994 decision.  In 
addition, laypersons are not competent to give a medical 
opinion as to a diagnosis or causation.  Therefore, these 
statements are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the Statement of the Case 
and Supplemental Statement of the Case provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen the claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for chronic rhinitis is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

